ORDER

PER CURIAM.
Larry R. Bable (Defendant) appeals from the judgment overruling his motion to set aside his guilty plea pursuant to Rule 29.07. Defendant filed this motion seeking to set aside his guilty plea to one count each of first-degree child molestation, in violation of Section 566.067, RSMo Cum.Supp.2006,1 and failure to appear, in violation of Section 544.665. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. Unless otherwise indicated, all further statutory references are to RSMo. Cum.Supp.2006.